EXHIBIT 10.134

 

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION

 

ASSIGNMENT AND TERMINATION AGREEMENT

 

by and between

 

MANHATTAN PHARMACEUTICALS, INC.

 

and

 

INDEVUS PHARMACEUTICALS, INC.



--------------------------------------------------------------------------------

THIS ASSIGNMENT AND TERMINATION AGREEMENT (“Agreement”) is entered into as of
August 22, 2003 (“Effective Date”), by and between MANHATTAN PHARMACEUTICALS,
INC. (“MANHATTAN”), formerly ATLANTIC TECHNOLOGY VENTURES, INC. (“Atlantic”), a
corporation organized and existing under the laws of the State of Delaware and
having its principal office at 350 Fifth Avenue, Suite 5507, New York, New York
10118 and INDEVUS PHARMACEUTICALS INC., a corporation organized and existing
under the laws of the State of Delaware and having its principal office at 99
Hayden Avenue, Suite 200, Lexington, Massachusetts 02421, United States
(“INDEVUS”).

 

W I T N E S S E T H:

 

WHEREAS, effective as of June 28, 2002, Atlantic and INDEVUS entered into the
Atlantic/Indevus License (as defined herein), pursuant to which Atlantic granted
INDEVUS an exclusive worldwide license under the ATLANTIC Intellectual Property
(as defined in the Atlantic/Indevus License), which rights included, in part,
rights that had been licensed by Atlantic under the Burstein License (as defined
herein);

 

WHEREAS, on February 21, 2003, Atlantic changed its name to Manhattan
Pharmaceuticals, Inc.;

 

WHEREAS, as of the Effective Date, MANHATTAN and DR. SUMNER BURSTEIN
(“Burstein”) have entered into the Termination Agreement which provides for,
among other things, termination of the Burstein License, and Burstein and
INDEVUS have entered into the Burstein/Indevus License (all as defined herein);

 

WHEREAS, MANHATTAN is the owner of certain MANHATTAN Intellectual Property (as
defined herein), and;

 

WHEREAS, INDEVUS and MANHATTAN desire to terminate the Atlantic/Indevus License
and INDEVUS desires to have Manhattan terminate the Burstein License under the
Termination Agreement and to obtain from MANHATTAN the termination of the
Burstein License and an assignment of the MANHATTAN Intellectual Property, and
MANHATTAN desires to grant such assignment to INDEVUS, all upon the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

Unless specifically set forth to the contrary herein, the following terms, where
used in the singular or plural, shall have the respective meanings set forth
below:

 

1.1.

“Affiliate” shall mean (i) any corporation or business entity of which more than
fifty percent (50%) of the securities or other ownership interests representing
the equity, the voting stock or general partnership interest are owned,
controlled or held, directly or



--------------------------------------------------------------------------------

 

indirectly, by a Party; (ii) any corporation or business entity which, directly
or indirectly, owns, controls or holds more than fifty percent (50%) (or the
maximum ownership interest permitted by law) of the securities or other
ownership interests representing the equity, voting stock or general partnership
interest of a Party or (iii) any corporation or business entity of which a Party
has the right to acquire, directly or indirectly, at least fifty percent (50%)
of the securities or other ownership interests representing the equity, voting
stock or general partnership interest thereof.

 

1.2. “Atlantic/Indevus License” means the License Agreement between Atlantic and
INDEVUS effective as of June 28, 2002.

 

1.3. “Business Day(s)” means any day that is not a Saturday or a Sunday or a day
on which the New York Stock Exchange is closed.

 

1.4. “Burstein Arbitration” means the arbitration between MANHATTAN and Burstein
before the American Arbitration Association, Arbitration No. 11 184 00143 03.

 

1.5. “Burstein License” means the License Agreement dated as of March 28, 1994,
by and between Burstein and Channel Pharmaceuticals, Inc., a former wholly-owned
subsidiary of MANHATTAN, as amended to date.

 

1.6. “Burstein/Indevus License” means the License Agreement entered into as of
the Effective Date by and between Burstein and INDEVUS.

 

1.7. “Common Stock” shall mean the Common Stock, $.001 par value, of INDEVUS.

 

1.8. “Compound” shall mean the chemical compounds known as (3R, 4R)
-D6-Tetrahydrocannabinol-7-oic Acids [also known as (6aR, 10aR)-D8-
Tetrahydrocannabinol-11-oic Acids] including the compound designated CT-3 and IP
751, as diagrammed on Schedule 1.8 hereto, and any other compounds disclosed or
covered in the MANHATTAN Patent Assets and any derivative, homolog, or analog of
any of the foregoing, and any isomer, salt, hydrate, solvate, amide, ester,
metabolite, or prodrug of any of the foregoing.

 

1.9. “Hannover Trial” shall mean the Phase 1 /2 Clinical Trial conducted at
Medizinische Hochscule Hannover (the University of Hannover Medical School in
Hannover, Germany) pursuant to a Clinical Trials Agreement dated February 14,
2002.

 

1.10. “MANHATTAN Intellectual Property” shall mean the MANHATTAN Patent Assets
and MANHATTAN Know-How.

 

1.11. “MANHATTAN Know-How” shall mean all information and materials, including
but not limited to, discoveries, information, improvements, processes, formulas,
data, inventions, know-how and trade secrets, patentable or otherwise, which

 

  (i) directly relate to Compound or Product; and

 

3



--------------------------------------------------------------------------------

  (ii) are, as of the Effective Date, owned by MANHATTAN or are in MANHATTAN’s
possession or control, and/or have been licensed to MANHATTAN from any Third
Parties and which MANHATTAN has a right to assign to INDEVUS.

 

Such Know-How shall include, without limitation, all chemical, pharmaceutical,
toxicological, preclinical, clinical, assay control, regulatory, and any other
information used or useful for the development, manufacturing and/or regulatory
approval of Compound or Product, including such rights which MANHATTAN may have
to information developed by Third Parties and including any data included in or
generated as a result of or under an IND or the Hannover Trial.

 

1.12. “MANHATTAN Patent Assets” shall mean the United States patents and patent
applications which as of the Effective Date

 

  (a) are owned by MANHATTAN in whole or in part or which MANHATTAN through any
license or otherwise has acquired rights from a Third Party and that MANHATTAN
has a right to assign to INDEVUS, and

 

  (b) relate to Compound, Product or any improvement, including but not limited
to methods of their development, manufacture, or use, or otherwise relate to
MANHATTAN Know-How,

 

including all certificates of invention and applications for certificates of
invention, substitutions, divisions, continuations, continuations-in-part,
patents issuing thereon or reissues or reexaminations thereof and any and all
foreign patents and patent applications corresponding thereto, supplementary
protection certificates or the like of any such patents and current and future
patent applications, including but not limited to the patents and patent
applications listed on Schedule 1.12 hereto and any rights that MANHATTAN may
have in the patents and patent applications included in the definition of Patent
Rights under the Burstein License, and any counterparts thereof which have been
or may be filed in other countries.

 

4



--------------------------------------------------------------------------------

1.13. “Party” shall mean MANHATTAN or INDEVUS.

 

1.14. “Patent Assignment” shall mean the assignment of the MANHATTAN Patent
Assets in the forms attached hereto as Exhibits 1.14 (a) and (b), to be executed
by MANHATTAN on the Effective Date and thereafter recorded in the United States
Patent and Trademark Office and in any foreign national patent granting
authority.

 

1.15. “Product” shall mean any product in final form for commercial sale by
prescription, over-the-counter, or by any other method (or, where the context so
indicates, the product being tested in clinical trials), which contains Compound
as at least one of the therapeutically active ingredients in all dosage forms
and package configurations for any indication.

 

1.16. “Proprietary Information” shall mean any and all scientific, clinical,
regulatory, marketing, financial and commercial information or data, whether
communicated in writing, orally or by any other means, which is owned and under
the protection of one Party and is being provided by that Party to the other
Party in connection with this Agreement.

 

1.17. “Registration Rights Agreement” shall mean the Registration Rights
Agreement to be entered into by and between MANHATTAN and INDEVUS on the
Effective Date.

 

1.18. “Securities Act” shall mean the Securities Act of 1933, as amended and the
rules and regulations promulgated thereunder, or any successor act, all as the
same shall be in effect at the time.

 

1.19. “Termination Agreement” shall mean the Termination and Settlement
Agreement entered into as of the Effective Date by and between Burstein and
MANHATTAN.

 

1.20. “Territory” shall mean all of the countries in the world.

 

1.21. “Third Party(ies)” shall mean a person or entity who or which is neither a
Party nor an Affiliate of a Party.

 

ARTICLE II

TERMINATION OF ATLANTIC/INDEVUS LICENSE; ASSIGNMENT

 

2.1. Termination. Effective upon the Effective Date, the Parties hereby agree
that the Atlantic/Indevus License is hereby cancelled and terminated in its
entirety. Notwithstanding any provision contained in the Atlantic/Indevus
License, neither Party shall have any obligation or liability to the other Party
under the Atlantic/Indevus License or in connection with the termination thereof
except that the provisions of Article IV of the Atlantic/Indevus License shall
survive the termination thereof on the terms set forth in the Atlantic/Indevus
License and except as otherwise set forth in this Agreement, and provided that
the amounts previously paid to Atlantic under Section 5.1 of the
Atlantic/Indevus License shall be non-refundable.

 

5



--------------------------------------------------------------------------------

2.2. Assignment. MANHATTAN hereby absolutely and unconditionally assigns,
transfers and conveys to INDEVUS, and INDEVUS hereby accepts from MANHATTAN, all
of MANHATTAN’S rights, title and interest throughout the Territory in and to the
MANHATTAN Intellectual Property, including the right to bring an action for past
patent infringement. The foregoing assignment is sometimes referred to herein as
the “Assignment”. MANHATTAN shall not execute any writing or do any act
whatsoever conflicting with the Assignment, and shall, at any time upon request
without further or additional consideration, but at the expense of INDEVUS,
execute such additional assignments and other writings and do such additional
acts as INDEVUS may deem necessary or desirable to perfect INDEVUS’ enjoyment of
the grant of the Assignment, it being understood that the foregoing covenant and
agreement shall bind assigns and legal representatives of MANHATTAN and inure to
the benefit of the assigns and legal representatives of INDEVUS. Without
limiting the generality of the foregoing, MANHATTAN shall execute and deliver to
INDEVUS the Patent Assignment simultaneously with the execution and delivery of
this Agreement.

 

2.3. Filing, Prosecution and Maintenance of the MANHATTAN Patent Assets. INDEVUS
shall bear and be responsible for all filing, prosecution, maintenance and
assignment recordation costs of the MANHATTAN Patent Assets incurred from June
28, 2002.

 

2.4. Additional Information. MANHATTAN shall transfer to INDEVUS all MANHATTAN
Intellectual Property not previously made available to INDEVUS in electronic
format, where available, and hard copies (or, upon INDEVUS’ request, originals)
all of which shall be subject to the Assignment.

 

ARTICLE III

PAYMENTS

 

3.1. Cash Payment. In consideration of the Assignment and rights granted by
MANHATTAN hereunder, INDEVUS shall pay MANHATTAN US $200,001.30 within ten (10)
days after the Effective Date by wire transfer of immediately available funds to
such bank account(s) as shall be designated in writing by MANHATTAN to INDEVUS
prior to the Effective Date.

 

3.2. Stock Issuance. In further consideration of the Assignment and rights
granted by MANHATTAN hereunder, INDEVUS shall issue MANHATTAN 59,686 shares of
Common Stock (the “Shares”) such number of shares being equal to $350,000
divided by the average of the closing prices of the Common Stock for the five
days prior to the Effective Date, with the fractional share part of the Cash
Payment. Within ten (10) days after the Effective Date, INDEVUS shall deliver to
MANHATTAN a certificate evidencing the Shares, registered in the name of
MANHATTAN. MANHATTAN agrees that for a period of six months from the Effective
Date, MANHATTAN will not sell, transfer, offer to sell, grant an option to sell,
or otherwise dispose of any of the Shares (or any other securities issued with
respect thereto upon any conversion, stock split, stock dividend,
recapitalization or similar event) without the prior written consent of INDEVUS.

 

6



--------------------------------------------------------------------------------

3.3. Restrictive Legend. The certificate or certificates evidencing the Shares
(or any other securities issued with respect thereto upon any exchange, stock
split, stock dividend, recapitalization or similar event) shall bear the
following legend until such time that such securities have been registered under
the Securities Act or there is delivered to INDEVUS an opinion of counsel
reasonably acceptable to INDEVUS to the effect that such legend is no longer
required by law:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO (i) AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR (ii) AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT.

 

3.4. Registration Rights Agreement. Simultaneously with the execution of this
Agreement, INDEVUS and MANHATTAN shall execute and deliver the Registration
Rights Agreement.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

4.1. MANHATTAN Representations and Warranties. MANHATTAN represents and warrants
to INDEVUS that as of the Effective Date:

 

(a) to the best of MANHATTAN’S knowledge, the issued patents included in the
MANHATTAN Patent Assets are presumed to be valid and enforceable over any
references or prior art;

 

(b) each of this Agreement and the Registration Rights Agreement has been duly
executed and delivered by MANHATTAN and constitutes legal, valid, and binding
obligations enforceable against MANHATTAN in accordance with their respective
terms, except as enforceability is limited by (i) any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditor’s
rights generally, or (ii) general principles of equity, whether considered in a
proceeding in equity or at law;

 

(c) subject to the dismissal, with prejudice, of the Burstein Arbitration and
subject to the accuracy of the representations and warranties INDEVUS sets forth
herein, no approval, authorization, consent, or other order or action of or
filing with any court, administrative agency or other governmental authority is
required for the execution and delivery by MANHATTAN of this Agreement or the
Registration Rights Agreement or the consummation by MANHATTAN of the
transactions contemplated hereby or thereby;

 

(d) MANHATTAN has the full corporate power and authority to enter into and
deliver this Agreement and the Registration Rights Agreement, to grant the
Assignment

 

7



--------------------------------------------------------------------------------

and to consummate the transactions contemplated hereby; all corporate acts and
other proceedings required to be taken to authorize such execution, delivery,
and consummation have been duly and properly taken and obtained;

 

(e) MANHATTAN has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in the MANHATTAN Intellectual Property
or entered into any agreement with any Third Party which is in conflict with the
rights granted to INDEVUS pursuant to this Agreement;

 

(f) except as set forth in the following sentence, MANHATTAN is the sole owner
of the MANHATTAN Intellectual Property listed in EXHIBIT A of Exhibit 1.14(a),
all of which are free and clear of any liens, charges and encumbrances, and no
other person, corporate or other private entity, or governmental or university
entity or subdivision thereof has any claim of ownership or rights therein,
whatsoever. Notwithstanding the foregoing, with respect only to the MANHATTAN
Patent Assets listed in Exhibit B to Exhibit 1.14 (b) (CANNABINOID DRUGS, and
METHODS FOR DECREASING CELL PROLIFERATION BASED ON (3R,
4R)-D8-TETRAHYDROCANNABINOL-11-OIC ACIDS), MANHATTAN’s entire right, title and
interest in, to and under the patents and/or patent applications listed therein
and the invention(s) disclosed or claimed in same is hereby assigned to INDEVUS,
the Parties acknowledging herein that the University of Massachusetts has
asserted ownership rights in same. MANHATTAN makes no representation or warranty
with respect to the Patent Rights under the Burstein License owned by Burstein
as a result of the Termination Agreement;

 

(g) MANHATTAN has transferred to INDEVUS the files for the MANHATTAN Patent
Assets as well as all information received by MANHATTAN as of the Effective Date
relating to the MANHATTAN Patent Assets as well as all information received by
MANHATTAN concerning the institution or possible institution of any
interference, opposition, reexamination, reissue, revocation, nullification, or
any official proceeding involving a MANHATTAN Patent Asset, and will continue to
make all such disclosures to INDEVUS regarding any new significant event of
which MANHATTAN becomes aware relating to the MANHATTAN Patent Assets;

 

(h) Schedule 1.12 is a complete and accurate list of all patents and patent
applications in the Territory relating to Compound or Product owned or
controlled by MANHATTAN and as to which MANHATTAN has the right to assign an
interest (be it in whole or in part), subject to the qualification recited in
Section 4.1(f) hereof;

 

(i) subject to the dismissal of the Burstein Arbitration, and except for claims
by the University of Massachusetts as set forth in Section 4.1, there are no
claims, judgments or settlements against or owed by MANHATTAN relating to the
MANHATTAN Patent Assets or pending or, to the best of MANHATTAN’s knowledge,
threatened claims or litigation against MANHATTAN relating to the MANHATTAN
Patent Assets;

 

(j) MANHATTAN has disclosed to INDEVUS all relevant information known by it
regarding the MANHATTAN Intellectual Property reasonably related to the
development and commercialization of Product;

 

8



--------------------------------------------------------------------------------

(k) to the best of MANHATTAN’S knowledge, no contract research organization,
corporation, business entity or individual which have been involved in any
studies conducted for the purpose of obtaining regulatory approvals have been
debarred individuals or entities within the meaning of 21 U.S.C. section 335(a)
or (b); in connection with development of Compound and Product, MANHATTAN has
complied and is complying in all material respects with applicable U.S. and
German laws and regulations including U.S. good laboratory practices in its
conduct of toxicology studies on Compound and U.S. good clinical practices in
its conduct of clinical studies on Compound and any corresponding German
regulations in connection with the Hannover Trial;

 

(l) MANHATTAN is not, and to the best of MANHATTAN’s knowledge, Burstein is not,
in default under or in breach of any terms or provisions of the Termination
Agreement and such agreement is in full force and effect as of the date hereof;

 

(m) MANHATTAN is acquiring the Shares for its own account for investment and not
with a view to any sale or distribution thereof within the meaning of the
Securities Act. MANHATTAN understands that the Shares have not been registered
under the Securities Act, by reason of their issuance by INDEVUS in a
transaction exempt from the registration requirements of the Securities Act, and
that any such unregistered shares must be held by MANHATTAN indefinitely unless
a subsequent disposition thereof is registered under the Securities Act and any
applicable state securities or blue sky laws or unless an exemption from
registration is available; MANHATTAN further understands that such shares will
be considered “restricted securities” under Rule 144 (the provisions of which
are known to it) under the Securities Act, that Rule 144 may not be available to
exempt from the registration requirements of the Securities Act sales of such
“restricted securities”, and that, if Rule 144 is available, sales may be made
in reliance upon such rule only in accordance with the terms and conditions of
such rule;

 

(n) MANHATTAN is knowledgeable, sophisticated and experienced in making
investments, is able to bear the economic risk of losing its entire investment
in the Shares and is qualified to make decisions with respect to investment in
the Shares and has been afforded the opportunity during the course of
negotiating the transactions contemplated by this Agreement to ask questions of
and secure such information from INDEVUS and its officers and directors as it
deems necessary to evaluate the merits of entering into the Agreement;

 

(o) Except as specifically provided herein, MANHATTAN does not make, and
expressly disclaims any warranties, either express or implied, oral or written
as to any matter whatsoever, including, without limitation, any express or
implied warranty of merchantability or fitness for a particular purpose
concerning MANHATTAN Intellectual Property.

 

9



--------------------------------------------------------------------------------

4.2. INDEVUS Representations, Warranties,. INDEVUS represents and warrants to
MANHATTAN that as of the Effective Date:

 

(a) each of this Agreement and the Registration Rights Agreement has been duly
executed and delivered by INDEVUS and constitutes legal, valid, and binding
obligations enforceable against it in accordance with their respective terms
except as enforceability is limited by (i) any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditor’s
rights generally, or (ii) general principles of equity, whether considered in a
proceeding in equity or at law;

 

(b) it has full corporate power and authority to execute and deliver this
Agreement and the Registration Rights Agreement and to consummate the
transactions contemplated hereby and thereby. All corporate acts and other
proceedings required to be taken to authorize such execution, delivery, and
consummation have been duly and properly taken and obtained;

 

(c) subject to the accuracy of the representations and warranties MANHATTAN set
forth herein, except for any notice subsequent to the Effective Date that may be
required under applicable Federal or state securities or blue sky laws, no
approval, authorization, consent, or other order or action of or filing with any
court, administrative agency or other governmental authority is required for the
execution and delivery by INDEVUS of this Agreement or the Registration Rights
Agreement or for the valid authorization, issuance, sale and delivery of the
Shares, other than such as will have been made or obtained prior to the issuance
thereof;

 

(d) the Shares have been duly authorized and, when issued, will be validly
issued, fully paid and non-assessable. There are no preemptive rights or similar
rights on the part of the holders of shares of the Common Stock; and

 

(e) the Common Stock is registered under Section 12(b) or (g) of the Securities
Exchange Act of 1934 (the “1934 Act”). INDEVUS has made available to MANHATTAN
INDEVUS’ Annual Reports on Form 10-K for its last two fiscal years, and its
quarterly reports on Form 10-Q and each other report, registration statement,
definitive proxy statement or other document filed with the S.E.C. under the
1934 Act since the filing of the most recent Form 10-K (collectively, the “SEC
Reports”).

 

4.3. Releases and Indemnification

 

(a) Subject to the accuracy of the other Party’s representations and warranties
made in Section 4.1 and 4.2 above, upon the execution of this Agreement, each
Party (the “Releasing Party”) hereby fully releases and discharges the other
Party and its respective Affiliates and their respective employees, directors,
officers, shareholders, agents, representatives, attorneys, administrators (the
“Released Parties”), with respect to any and all claims, actions, causes of
action, and demands or requests for damages, of any kind whatsoever, in law,
equity, or otherwise that any Releasing Party may have had or may now have or
may in the future have against any Released Party arising out of any obligation
of any Released Party to the Releasing Party in connection with the

 

10



--------------------------------------------------------------------------------

MANHATTAN Intellectual Property as defined above. [Notwithstanding anything to
the contrary contained in this Section 4.3, the release contained herein shall
not include any claims arising out of breach of this Agreement.]

 

(b) INDEVUS agrees to defend, indemnify and hold harmless MANHATTAN and its
Affiliates and their respective employees, directors, officers, shareholders,
agents, representatives, attorneys, administrators, and each of their
predecessors, successors, assignors, and assignees, past and present (the
“MANHATTAN Indemnified Parties”) from and against any losses, costs, damages,
fees or expenses incurred by or assessed against such MANHATTAN Indemnified
Parties as part of a final judgment assessing joint and several liability by and
among INDEVUS and such MANHATTAN Indemnified Party and arising out of any claim
initiated after the Effective Date by the University of Massachusetts against
INDEVUS and MANHATTAN relating to ownership of the MANHATTAN Patent Assets
listed on Exhibit B to Schedule 1.14(b) hereto (collectively, “Losses”),
provided, however, that INDEVUS shall have no liability for, and shall not be
required to pay or reimburse, any Losses incurred by MANHATTAN or any MANHATTAN
Indemnified Party which arise from (i) the gross negligence, recklessness or
intentional misconduct of MANHATTAN; (ii) any breach of this Agreement by
MANHATTAN or (iii) any amounts incurred by or assessed against any MANHATTAN
Indemnified Party prior to the Effective Date. In the event of any such claim
against any MANHATTAN Indemnified Party by the University of Massachusetts,
MANHATTAN shall promptly notify INDEVUS in writing of the claim and INDEVUS
shall manage and control, at its sole expense, the defense of the claim. The
MANHATTAN Indemnified Parties shall cooperate with INDEVUS and shall provide
such assistance, information and documentation as INDEVUS may reasonably request
in connection with the defense of any such claims, and may, at their option and
expense, be represented in any such action or proceeding by its own counsel.

 

ARTICLE V

MISCELLANEOUS

 

5.1. Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally,
sent by facsimile (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by nationally-recognized overnight
courier or sent by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:

 

if to INDEVUS to:

 

INDEVUS PHARMACEUTICALS, INC.

99 Hayden Avenue, Suite 200

Lexington, MA 02421

Attention: President

Fax No.: 781-862-3859

 

11



--------------------------------------------------------------------------------

if to MANHATTAN to:

 

MANHATTAN PHARMACEUTICALS, INC.

350 Fifth Avenue, Suite 5507

New York, New York 10118

Attention: Chief Executive Officer

Fax No.: 212.267.2159

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Parties in writing in accordance herewith. Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by facsimile on a Business Day, upon confirmed delivery by
nationally-recognized overnight courier if so delivered and on the third
Business Day following the date of mailing if sent by registered or certified
mail.

 

5.2 Applicable Law. The Agreement shall be governed by and construed in
accordance with the laws of the United States of America and State of New York
without reference to any rules of conflict of laws.

 

5.3 Entire Agreement. This Agreement and the Registration Rights Agreement,
including the exhibits and schedules hereto, contain the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes all previous agreements, writings and understandings, including
without limitation, the Atlantic/Indevus License. This Agreement may be amended,
or any term hereof modified, only by a written instrument duly executed by all
Parties hereto.

 

5.4 Headings. The captions to the several Articles and Sections hereof are not a
part of the Agreement, but are merely guides or labels to assist in locating and
reading the several Articles and Sections hereof.

 

5.5 Counterparts. The Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

5.6 Use of Names. Except as otherwise provided in this Agreement, neither Party
shall use the name of the other Party in relation to this transaction in any
public announcement, press release or other public document without the consent
of such other Party, which consent shall not be unreasonably withheld or
delayed; provided, however, that either Party may use the name of the other
Party in any document required to comply with applicable laws, rules or
regulations.

 

5.7 Effectiveness. The effectiveness of this Agreement is subject to the
dismissal of the Burstein Arbitration.

 

5.8 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding on the parties hereto and their respective successors and permitted
assigns.

 

12



--------------------------------------------------------------------------------

5.9 Third Parties. This Agreement does not create any rights, claims or benefits
inuring to any person that is not a party hereto nor create or establish any
third party beneficiary hereto.

 

5.10 Limitation of Liability. Neither Party shall be liable to the other for any
special, consequential incidental or indirect damages arising out of this
agreement, however caused, under any theory of liability.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

MANHATTAN PHARMACEUTICALS, INC.

By:

 

/s/ Leonard Firestone

--------------------------------------------------------------------------------

   

Name: Leonard Firestone

   

Title:   President and Chief Executive Officer

INDEVUS PHARMACEUTICALS, INC.

By:

 

/s/ Glenn L. Cooper

--------------------------------------------------------------------------------

   

Name: Glenn L. Cooper, M.D.

   

Title:   President and Chief Executive Officer

 

14



--------------------------------------------------------------------------------

SCHEDULE 1.8

 

DIAGRAM OF IP 751 (CT-3)

*

 

*CONFIDENTIAL TREATMENT REQUESTED

 

15



--------------------------------------------------------------------------------

SCHEDULE 1.12

 

MANHATTAN PATENT ASSETS

*

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

16



--------------------------------------------------------------------------------

EXHIBIT 1.14(a)

 

PATENT ASSIGNMENT

 

WHEREAS Manhattan Pharmaceuticals, Inc., formerly Atlantic Technology Ventures,
Inc., a corporation organized and existing under the laws of the State of
Delaware and having its principal office at 350 Fifth Avenue, Suite 5507, New
York, New York 10118 (“Assignor”), is the sole owner of the entire right, title
and interest in the patents and patent applications listed in Exhibit A,
attached hereto; and

 

Whereas, Indevus Pharmaceuticals, Inc., a corporation organized and existing
under the laws of the State of Delaware and having its principal office at 99
Hayden Avenue, Suite 200, Lexington, Massachusetts 02421 (“Assignee”), is
desirous of acquiring the entire right, title and interest in and to the
inventions disclosed or claimed in said patents and patent applications, and in
and to any and all Letters Patent of the United States and any foreign countries
which may be obtained therefore;

 

NOW, THEREFORE, for good and valuable consideration, the receipt for and
sufficiency of which is hereby acknowledged, Assignor does hereby sell, assign,
transfer and set over unto the Assignee, its legal representatives, successors,
and assigns, the entire right, title and interest in and to said patents and
patent applications, including the right to sue for past infringement, as set
forth in the above-mentioned Exhibit A and the inventions disclosed or claimed
therein, including any continuations, continuations-in-part, divisions,
reissues, re-examinations or extensions thereof, and to any and all Letters
Patents of the United States and any foreign countries which may be issued for
said inventions;

 

Assignor also hereby agrees with the said Assignee that Assignor will not
execute any writing or do any act whatsoever conflicting with these presents,
and that it will, at any time upon request without further or additional
consideration but at the expense of said Assignee, execute such additional
assignments and other writing and do such additional acts as said Assignee may
deem necessary or desirable to perfect said Assignee’s enjoyment of this grant,
and render all necessary assistance in making application for and obtaining
original, divisional, continuations, continuations-in-part, reexamined,
reissued, or extended Letters Patent of the United States or of any and all
foreign countries on said inventions, and in enforcing any rights or causes in
action accruing as a result of such applications or patents, by giving testimony
in any proceeding or transactions involving such applications or patents, and by
executing preliminary statements and other affidavits, it being understood that
the foregoing covenant and agreement shall bind assigns and legal
representatives of Assignor and inure to the benefit of the assigns and legal
representatives of Assignee;

 

Assignor requests the Director of Patents and Trademarks to issue Letters
Patents of the United States (or, for any and all foreign countries, any foreign
national patent granting authority) which may be granted for said inventions to
said Assignee, its legal representatives, successors or assigns, as the sole
owner of the entire right, title and interest in and to said patents and the
inventions covered thereby.

 

17



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, We have hereunto set our hands.

 

   

MANHATTAN PHARMACEUTICALS, INC.

Date:                     

  By :                                        
                                                                                
      Title:                                     
                                        
                                          

 

STATE OF                           )

   

)

      SS.

COUNTY OF                       )

   

 

On this                  day of                                         , 2003,
before me, Notary Public, personally appeared to me known to be the individual
whose name is subscribed to this instrument, and acknowledged that he/she
executed it as his/her free and voluntary act and deed for the uses and purposes
mentioned therein.

 

WITNESS my hand and official seal.

 

 

--------------------------------------------------------------------------------

Notary Public

My Commission Expires:                            

 

18



--------------------------------------------------------------------------------

EXHIBIT A

*

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

19



--------------------------------------------------------------------------------

EXHIBIT 1.14 (b)

 

PATENT ASSIGNMENT

 

WHEREAS Manhattan Pharmaceuticals, Inc., formerly Atlantic Technology Ventures,
Inc., a corporation organized and existing under the laws of the State of
Delaware and having its principal office at 350 Fifth Avenue, Suite 5507, New
York, New York 10118 (“Assignor”), may be an owner of at least an undivided
interest, right, and title in the patents and patent applications listed in
Exhibit B, attached hereto; and

 

Whereas, Indevus Pharmaceuticals, Inc., a corporation organized and existing
under the laws of the State of Delaware and having its principal office at 99
Hayden Avenue, Suite 200, Lexington, Massachusetts 02421 (“Assignee”), is
desirous of acquiring MANHATTAN’S rights, title and interests in and to the
inventions disclosed or claimed in said patents and patent applications, and in
and to any and all Letters Patent of the United States and any foreign countries
which may be obtained therefore;

 

NOW, THEREFORE, for good and valuable consideration, the receipt for and
sufficiency of which is hereby acknowledged, Assignor does hereby sell, assign,
transfer and set over unto the Assignee, its legal representatives, successors,
and assigns, its rights, title and interests in and to said patents and patent
applications, including the right to sue for past infringement, as set forth in
the above-mentioned Exhibit B and the inventions disclosed or claimed therein,
including any continuations, continuations-in-part, divisions, reissues,
re-examinations or extensions thereof, and to any and all Letters Patents of the
United States and any foreign countries which may be issued for said inventions;

 

Assignor also hereby agrees with the said Assignee that Assignor will not
execute any writing or do any act whatsoever conflicting with these presents,
and that it will, at any time upon request without further or additional
consideration but at the expense of said Assignee, execute such additional
assignments and other writing and do such additional acts as said Assignee may
deem necessary or desirable to perfect said Assignee’s enjoyment of this grant,
and render all necessary assistance in making application for and obtaining
original, divisional, continuations, continuations-in-part, reexamined,
reissued, or extended Letters Patent of the United States or of any and all
foreign countries on said inventions, and in enforcing any rights or causes in
action accruing as a result of such applications or patents, by giving testimony
in any proceeding or transactions involving such applications or patents, and by
executing preliminary statements and other affidavits, it being understood that
the foregoing covenant and agreement shall bind assigns and legal
representatives of Assignor and inure to the benefit of the assigns and legal
representatives of Assignee;

 

Assignor requests the Director of Patents and Trademarks to issue Letters
Patents of the United States (or, for any and all foreign countries, any foreign
national patent granting authority) which may be granted for said inventions to
said Assignee, its legal representatives, successors or assigns, as an owner in
the rights, title and interests in and to said patents and the inventions
covered thereby.

 

20



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, We have hereunto set our hands.

 

   

MANHATTAN PHARMACEUTICALS, INC.

Date:                     

 

By :                                        
                                                                                
 

   

Title:                                     
                                        
                                          

 

STATE OF                           )

   

)

      SS.

COUNTY OF                       )

   

 

On this                  day of                                          , 2003,
before me, Notary Public, personally appeared to me known to be the individual
whose name is subscribed to this instrument, and acknowledged that he/she
executed it as his/her free and voluntary act and deed for the uses and purposes
mentioned therein.

 

WITNESS my hand and official seal.

 

 

--------------------------------------------------------------------------------

Notary Public

My Commission Expires:                            

 

21



--------------------------------------------------------------------------------

EXHIBIT B

*

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

22